
	
		IV
		112th CONGRESS
		2d Session
		H. CON. RES. 104
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2012
			Mr. Rohrabacher (for
			 himself, Mr. Gohmert, and
			 Mr. King of Iowa) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  people of Baluchistan, currently divided between Pakistan, Iran, and
		  Afghanistan, have the right to self-determination and to their own sovereign
		  country.
	
	
		Whereas the people of Baluchistan have maintained a proud
			 and distinctive national, cultural, and religious identity dating back to
			 ancient times;
		Whereas in 1666, the Baluch Khanate of Kalat was founded
			 which functioned as an independent, sovereign country;
		Whereas in the 19th century, the Baluch people were
			 conquered and divided by the imperialist expansion of Persia (Iran) and the
			 British Empire;
		Whereas, on August 15, 1947, the Khan of Kalat declared
			 independence, only to have Baluch aspirations crushed by an invasion by
			 Pakistan in April 1948 followed by 2 years of a bloody campaign to stamp out
			 popular resistance;
		Whereas revolts in 1958, 1973, and 2005 indicate continued
			 popular discontent against rule by Islamabad, and the plunder of its vast
			 natural wealth while Baluchistan remains the poorest province in
			 Pakistan;
		Whereas a popular insurgency is also under way in
			 Sistan-Baluchistan and being met by brutal repression by the dictatorship in
			 Iran which has added religious bigotry to tyranny; and
		Whereas it is the policy of the United States to oppose
			 aggression and the violation of human rights inherent in the subjugation of
			 national groups as currently being shown in Iran and Pakistan against the
			 aspirations of the Baluch people: Now, therefore, be it
		
	
		That it is the sense of Congress that the
			 people of Baluchistan, currently divided between Pakistan, Iran, and
			 Afghanistan, have the right to self-determination and to their own sovereign
			 country and they should be afforded the opportunity to choose their own status
			 among the community of nations, living in peace and harmony, without external
			 coercion.
		
